The Proposed Amendments would not put the case in condition for allowance. See below for possible rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Tang (US 2021/0329657 A1).

Claim 1. A method of wireless communication performed by a user equipment (UE) (Seo: Figs, 16 and 18), comprising: 
detecting a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0009], receiving sidelink with priority over UL signal); and 
transmitting, the uplink communication or receiving the sidelink communication based at least in part on (Seo: [0009], receiving sidelink with priority over UL signal) 
detecting the collision (Seo: [0009], reception of sidelink overlaps with UL signal), 
at least one of a priority associated with the uplink communication or the priority associated with the sidelink communication (Seo: [0009], receiving sidelink with priority over UL signal).
Seo does not teach whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold.
Fang teaches whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold (Tang: [0004], UE configured with priority threshold and when there is a collision between UL an SL, determination for transmission is based on comparing SL with a threshold priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo wherein the transmission is based on whether the UE is configured with a sidelink priority threshold for the UE to compare a priority associated with the sidelink communication to the sidelink priority threshold as disclosed by Tang to provide efficient power allocation (Tang: Abstract; [0006)).

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478